              Case 2:14-cr-00181-JCC Document 181 Filed 07/02/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR14-0181-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    JEFFREY BLACK,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to accelerate his
18   supervised release hearing (Dkt. No. 175). Defendant is currently in custody at the Federal
19   Detention Center after allegedly violating the terms of his supervised release. (Id. at 1.) The
20   Court has scheduled a supervised release hearing for August 11, 2020 (Id.) Defendant requests
21   an acceleration of his supervised release hearing because the Governor of the State of
22   Washington has issued an emergency proclamation and Chief Judge Ricardo S. Martinez of the
23   Western District of Washington has issued General Order 09-20 regarding emergency hearings
24   in light of the coronavirus pandemic. (Dkt. No. 176 at 1.) All parties have agreed to request
25   credit for time served at the hearing. (See Dkt. No. 175 at 1.) Further, Defendant has waived his
26   right to an in-person appearance in court and consents to proceed by telephonic conference. (Id.;


     MINUTE ORDER
     CR14-0181-JCC
     PAGE - 1
              Case 2:14-cr-00181-JCC Document 181 Filed 07/02/20 Page 2 of 2




 1   Dkt. No. 176 at 1–2.)

 2          Having considered the motion and the relevant record and finding an accelerated,

 3   telephonic hearing appropriate, the Court hereby GRANTS the motion. The parties are

 4   ORDERED to appear telephonically for Defendant’s supervised release hearing at 9:00 a.m. on

 5   July 14, 2020.

 6          DATED this 2nd day of July 2020.

 7                                                        William M. McCool
                                                          Clerk of Court
 8
 9                                                        s/Tomas Hernandez
                                                          Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR14-0181-JCC
     PAGE - 2
